Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendments filed 4/13/22. Claims 1-16 are pending.
	Claim Objections
Claims 2-4, 7-8 , 10-12, 15-16 are objected to because of the following informalities:  
Claim 2 recites “display a list of second sub recipes applicable to the second cooking area based on the first cooking area is selected and a first sub recipe related to the first cooking area is selected by the user input.” This is ungrammatical.
Claim 3 recites “based on a second sub recipe…is determined….” This is ungrammatical.
Claim 4 recites “display a main recipe…based on both…[cooking areas] are selected….” This is ungrammatical.
Claims 7 and 8 recite “based on the sensor identifies” which is ungrammatical.
Method claim 10-12 and 15-16 contain the same minor informalities as the respective apparatus claims above.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton et al. (US 2009/0212044 A1, hereinafter “Stanton,” newly cited) in view of Cheng (US 2017/0074522 A1, previously cited).
Regarding claim 1, Stanton discloses a cooking apparatus, comprising: 
a display [“programming display” 7]; 
an input [not pictured, but that input whereby “the user may program the cooking appliance 1”, Par. 0024 and which may also include the input by which the user starts a pre-programmed recipe] configured to receive a user input [the aforementioned program input by the user and/or the user starting the cooking operation]; 
a shelf [“ingredient storage device” 2, Fig. 1] disposed inside a cooking chamber of the cooking apparatus [as shown in Fig. 2], the shelf including a first cooking area [a first “sector” of the circle of 2, Par. 0023; let the first cooking area be the sector which is placed above 8a at a given time] and a second cooking area [a second “sector” of the circle of 2, Par. 0023; let the second cooking area be the sector which is placed above 8b at a given time]; 
a first heater [a microwave heater emitting microwaves through microwave window 8a, Fig. 5; see Par. 0028] configured to provide heat to the first cooking area of the shelf  [“microwaves cook the food through the microwave window,” Par. 0028]; 
a second heater [the grill heater in “grill region” 8b, see Par. 0028] configured to provide heat to the second cooking area of the shelf [the food sector placed above 8b will be heated by the grill], and 
a controller [“control means,” Par. 0014] configured to: determine at least one cooking area in which cooking is to be performed among the first cooking area and the second cooking area based on the user input [“the control device controls relative movement of…2 and the heating component so that sectors…become aligned with the required part of the heating component,” Par. 0028, and “the control means reads the instructions on the ingredient storage device 2 to control the cooking conditions of the ingredients in the different locations…include[ing]…the heating…method used, duration of heating and power used,” Par. 0027]. The system determines the sectors (areas) in which cooking (different types of cooking) are to be performed based on the recipe and based on user input, which includes either selecting the recipe/meal to be cooked or starting the cooking operation by closing the lid, pushing a button if necessary, etc.], 
and control at least one of the first heater and the second heater in response to a selection of the at least one recipe [“the control means reads the instructions on the ingredient storage device 2 to control the cooking conditions of the ingredients in the different locations…include[ing]…the heating…method used, duration of heating and power used,” Par. 0027.” and Par. 0028 which describes operating the first and second heater in response ot th erecipe  Here, the “recipe” includes the cooking instructions].
While Stanton discloses a display [7] and a recipe such that a recipe is capable of being displayed on the display, Stanton fails to disclose the controller configured to control the display to display at least one recipe related to the determined at least one cooking area.
However, Cheng teaches, in a cooking apparatus comprising a display [“display,” Par. 0079], and a controller [306], the controller being configured to control the display to display at least one recipe related to the determined at least one cooking area [Par. 0079: “the recipe execution engine 306 is configured to present the cooking recipe for confirmation on a local display.”] The advantage of configuring the controller to have the display show the recipe is that this allows the user to confirm that the correct cooking recipe is displayed [Cheng Par. 0079]. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Stanton by configuring the controller to control the display to display at least one recipe related to the determined at least one cooking area as taught by Cheng in order to allow the user to confirm that the correct recipe is used.
Regarding claim 7, Stanton discloses the invention as set forth above, including a controller configured to control the heater to provide heat to the determined at least one cooking area based on the determination of the food in different areas based on the recipe [see cl. 1 above]. Stanton is silent concerning a sensor that identifies food disposed on the shelf. However, Cheng teaches a sensor configured to identify food disposed on the shelf [Par. 0085: the “camera” “performing image recognition of the edible substance”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Stanton to add a food identification camera as in Cheng in order to confirm that the desired food items are present in the desired areas.
Furthermore, one of ordinary skill would reasonably be apprised of the advantage of configuring the controller to control the first heater to provide heat to the at least one cooking area based on the sensor identifying that the food is located in the area.
Regarding claim 9, Stanton discloses a controlling method of a cooking apparatus [1, Fig. 2; see also claim 1 above], comprising: 
determining at least one cooking area in which cooking is to be performed among a first cooking area [a first “sector” of the circle of 2, Par. 0023; let the first cooking area be the sector which is placed above 8a at a given time] and a second cooking area [a second “sector” of the circle of 2, Par. 0023; let the second cooking area be the sector which is placed above 8b at a given time] of a shelf [“ingredient storage device” 2, Fig. 1] , the shelf disposed inside a cooking chamber of the cooking apparatus [the interior of 1 as shown in Fig. 2] based on the user input [“the control device controls relative movement of…2 and the heating component so that sectors…become aligned with the required part of the heating component,” Par. 0028, and “the control means reads the instructions on the ingredient storage device 2 to control the cooking conditions of the ingredients in the different locations…include[ing]…the heating…method used, duration of heating and power used,” Par. 0027] received through an input  [not pictured, but that input whereby “the user may program the cooking appliance 1”, Par. 0024]. The system determines the sectors (areas) in which cooking (different types of cooking) are to be performed based on the recipe and based on user input, which includes either selecting the recipe/meal to be cooked or starting the cooking operation by closing the lid, pushing a button if necessary, etc.], 
and controlling at least one of a first heater [a microwave heater emitting microwaves through microwave window 8a, Fig. 5; see Par. 0028] configured to provide heat to the first cooking area of the shelf  [“microwaves cook the food through the microwave window,” Par. 0028] and a second heater a second heater [the grill heater in “grill region” 8b, see Par. 0028] configured to provide heat to the second cooking area of the shelf [the food sector placed above 8b will be heated by the grill] in response to a selection of the at least one recipe [“the control means reads the instructions on the ingredient storage device 2 to control the cooking conditions of the ingredients in the different locations…include[ing]…the heating…method used, duration of heating and power used,” Par. 0027.” and Par. 0028 which describes operating the first and second heater in response to the recipe.  Here, the “recipe” includes the cooking instructions].
While Stanton discloses a display [7] and a recipe such that a recipe is capable of being displayed on the display, Stanton fails to disclose displaying at least one recipe related to the determined at least one cooking area.
However, Cheng teaches, in a cooking apparatus comprising a display [“display,” Par. 0079], and a controller [306], the controller being configured to control the display to display at least one recipe related to the determined at least one cooking area [Par. 0079: “the recipe execution engine 306 is configured to present the cooking recipe for confirmation on a local display.”] The advantage of configuring the controller to have the display show the recipe is that this allows the user to confirm that the correct cooking recipe is displayed [Cheng Par. 0079]. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Stanton by configuring the controller to control the display to display at least one recipe related to the determined at least one cooking area as taught by Cheng in order to allow the user to confirm that the correct recipe is used.
Regarding claim 15, Stanton discloses the method as set forth above, including controlling the heater to provide heat to the determined at least one cooking area based on the determination of the food in different areas based on the recipe [see cl. 15 above]. Stanton is silent concerning a sensor identifying food disposed on the shelf. However, Cheng teaches a sensor configured to identify food disposed on the shelf [Par. 0085: the “camera” “performing image recognition of the edible substance”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Stanton to add a food identification camera as in Cheng in order to confirm that the desired food items are present in the desired areas.
Furthermore, one of ordinary skill would reasonably be apprised of the advantage of controlling the first heater to provide heat to the at least one cooking area based on the sensor identifying that the food is located in the area.

Claims 2-3, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton  in view of Cheng as applied to claim 1 or 9 above and further in view of Vengroff (US 2017/0238751 A1, newly cited).
Regarding claim 2, the modified Stanton discloses the apparatus set forth in claim 1 above. Stanton-Cheng discloses displaying a recipe, but fails to specifically disclose displaying a list of second sub recipes based on the first cooking area being selected and a first sub recipe being selected.
However, Vengroff teaches, in a cooking apparatus, a controller is configured to control a display [“wireless device 14”] to display a list of second sub recipes [second or subsequent “individual steps” of a recipe, Par. 0107] applicable to the second cooking area [a second one of the heating elements in Fig. 1A] based on the first cooking area [a first one of the heating elements in Fig. 1A] is selected and a first sub recipe related to the first cooking area is selected by the user input [Par. 0105 describes a user selecting a recipe, and Par. 0107 describes the display displaying individual steps (hereby “sub recipes”). This causes one or another area to be heated in accordance with the instructions: “The movement to the next step may also cause the wireless device 14 to transmit new cooking instructions 70 to the heat source system 46. The new cooking instructions 70 may include information associated with the new step,” Par. 0140].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Stanton by configuring the controller to control the display to display a list of second sub recipes applicable to the second cooking area based on the first cooking area is selected and a first sub recipe related to the first cooking area is selected by the user input, as taught by Vengroff, in order to allow the user to monitor step by step the cooking operation, and make adjustments to each step (sub-recipe) if desired.
Regarding claim 3, the modified Stanton discloses, based on a second sub recipe applied to the second cooking area is determined, the controller is configured to control the first heater that provides heat to the first cooking area based on the first sub recipe [the device controls hthe heating components in accordance with their respective sub-recipes, Par. 0028], and control  the second heater that provides heat to the second cooking area based on the second sub recipe [as taught by Stanton, Par. 0028, in light of the second sub recipe taught by  Vengroff above].  

 Regarding claim 10, the modified Stanton discloses the method set forth in claim 9 above. Stanton-Cheng discloses displaying a recipe, but fails to specifically disclose displaying a list of second sub recipes based on the first cooking area being selected and a first sub recipe being selected.
However, Vengroff teaches, in a cooking apparatus, a controller is configured to control a display [“wireless device 14”] to display a list of second sub recipes [second or subsequent “individual steps” of a recipe, Par. 0107] applicable to the second cooking area [a second one of the heating elements in Fig. 1A] based on the first cooking area [a first one of the heating elements in Fig. 1A] is selected and a first sub recipe related to the first cooking area is selected by the user input [Par. 0105 describes a user selecting a recipe, and Par. 0107 describes the display displaying individual steps (hereby “sub recipes”). This causes one or another area to be heated in accordance with the instructions: “The movement to the next step may also cause the wireless device 14 to transmit new cooking instructions 70 to the heat source system 46. The new cooking instructions 70 may include information associated with the new step,” Par. 0140].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the method of the modified Stanton by controlling the display to display a list of second sub recipes applicable to the second cooking area based on the first cooking area is selected and a first sub recipe related to the first cooking area is selected by the user input, as taught by Vengroff, in order to allow the user to monitor step by step the cooking operation, and make adjustments to each step (sub-recipe) if desired.
Regarding claim 11, the modified Stanton discloses, based on a second sub recipe applied to the second cooking area is determined, controlling the first heater that provides heat to the first cooking area based on the first sub recipe [the device controls the heating components in accordance with their respective sub-recipes, Par. 0028], and controlling  the second heater that provides heat to the second cooking area based on the second sub recipe [as taught by Stanton, Par. 0028, in light of the second sub recipe taught by  Vengroff above]. 
Claims 4-6, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton  in view of Cheng as applied to claim 1 or 9 above and further in view of Guenther et al. (US 2003/0098888 A1, hereinafter “Guenther,” newly cited).
Regarding claim 4, the modified Stanton discloses the apparatus set forth in claim 1 above, including the controller being configured to control the display to display a main recipe [by definition a combination of the sub recipes] that is a combination of a first sub recipe [that related to the first heater] and the second sub recipe [that related to the second heater] based on both the first and second cooking area are selected [based on any cooking area being selected, including the first and second in the normal use of Stanton, the modified Stanton will display the recipe]. Stanton fails to disclose this displaying being based on both areas selected within a predetermined time by user input. However, Guenther teaches, in a display and user interface for a cooking apparatus, a controller is configured to control the display to display based on selection sequentially or simultaneously within a predetermined time by the user input [“If the TIME OUT period has been exceeded without a user selection from the HOME menu, method 280 ends 290 and display 146 is deactivated,” Par. 0039]. It would have been obvious to modify the invention of the modified Stanton by configuring the controller to display the above based on both cooking areas being selected within a predetermined time by user input as taught by Guenther in order to time out and deactivate the display if a user has not made a selection within a predetermined time [Guenther Par. 0039], which saves energy.  
Regarding claim 5, the modified Stanton discloses the controller is further configured to apply one of the first sub recipe and the second sub recipe to the first cooking area and the other of the first sub recipe and the second sub recipe to the second cooking area based on the user input [see claim 1 above for description of user input--whether it is a programmed input or simply starting the operation, the user input causes the first and second cooking areas to be heated as indicated by the respective first and second sub recipes].  
Regarding claim 6, the modified Stanton discloses the display configured to display a message [such as a recipe, see above claims]. Regarding the specific nature of the message displayed: since the inquiry as claimed is not functional descriptive material, the text displayed lends no further patentable weight. See MPEP 2111.05. Furthermore, one of ordinary skill would reasonably be apprised of the benefits of displaying the first and second cooking areas to which the sub recipes are to be applied as claimed.
Regarding claim 12, the modified Stanton discloses the method set forth in claim 9 above, including controlling the display to display a main recipe [by definition a combination of the sub recipes] that is a combination of a first sub recipe [that related to the first heater] and the second sub recipe [that related to the second heater] based on both the first and second cooking area are selected [based on any cooking area being selected, including the first and second in the normal use of Stanton, the modified Stanton will display the recipe]. Stanton fails to disclose this displaying being based on both areas selected within a predetermined time by user input. However, Guenther teaches controlling a display to display based on selection sequentially or simultaneously within a predetermined time by the user input [“If the TIME OUT period has been exceeded without a user selection from the HOME menu, method 280 ends 290 and display 146 is deactivated,” Par. 0039]. It would have been obvious to modify the method of the modified Stanton by controlling the display as above based on both cooking areas being selected within a predetermined time by user input as taught by Guenther in order to time out and deactivate the display if a user has not made a selection within a predetermined time [Guenther Par. 0039], which saves energy.  
Regarding claim 13, the modified Stanton discloses applying one of the first sub recipe and the second sub recipe to the first cooking area and the other of the first sub recipe and the second sub recipe to the second cooking area based on the user input [see claim 1 above for description of user input--whether it is a programmed input or simply starting the operation, the user input causes the first and second cooking areas to be heated as indicated by the respective first and second sub recipes].  
Regarding claim 14, the modified Stanton discloses the display configured to display a message [such as a recipe, see above claims]. Regarding the specific nature of the message displayed: since the inquiry as claimed is not functional descriptive material, the text displayed lends no further patentable weight. See MPEP 2111.05. Furthermore, one of ordinary skill would reasonably be apprised of the benefits of displaying the first and second cooking areas to which the sub recipes are to be applied as claimed.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanton  in view of Cheng as applied to claim 7 or 15 above and further in view of McKee et al. (US 2019/0056118 A1, hereinafter “McKee,” previously cited).
Regarding claim 8, the modified Stanton teaches the apparatus set forth above, including controlling the display to display a message, and sensing the location of the food. Stanton-Cheng fail to teach the controller is further configured to control the display to display a warning message guiding a change of a location of the food based on the sensor identifying that the food is not located within the determined at least one cooking area.  
However, McKee teaches, in a cooking apparatus, a controller configured to control a first heater to provide heat to a first area based on whether or not food is located in a determined at least one cooking area [“Failure to acknowledge the correct cavity provides an error message to the user at process block 130 and allows a reentry of the necessary recipe data,” McKee Par. 0114]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Stanton to use the sensor taught by Cheng above to determine whether food is present in the desired area, and configure the controller to display a warning message guiding a change of a location of the food based on the sensor identifying that the food is not located within the determined at least one cooking area, as taught by McKee, in order to ensure that cooking occurs as planned and in the correct location.
Regarding the display displaying a warning message when the sensor identifies that the food is not located within the determined at least one cooking area, based on the above teachings, one of ordinary skull would reasonably be apprised of the benefits of configuring the display to operate based on the sensor’s identification as claimed
Regarding claim 15, the modified Stanton teaches the method set forth above, including controlling the display to display a message, and sensing the location of the food. However, Stanton-Cheng fail to teach controlling the display to display a warning message guiding a change of a location of the food based on the sensor identifying that the food is not located within the determined at least one cooking area.  
However, McKee teaches, in a cooking method, controlling a first heater to provide heat to a first area based on whether or not food is located in a determined at least one cooking area [“Failure to acknowledge the correct cavity provides an error message to the user at process block 130 and allows a reentry of the necessary recipe data,” McKee Par. 0114]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Stanton to use the sensor taught by Cheng above to determine whether food is present in the desired area, and to display a warning message guiding a change of a location of the food based on the sensor identifying that the food is not located within the determined at least one cooking area, as taught by McKee, in order to ensure that cooking occurs as planned and in the correct location.
Regarding the display displaying a warning message when the sensor identifies that the food is not located within the determined at least one cooking area, based on the above teachings, one of ordinary skull would reasonably be apprised of the benefits of configuring the display to operate based on the sensor’s identification as claimed

Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive. The examiner agrees that the claim amendments overcome the rejection of record, but find that the above-cited combination of references teaches the claimed invention.
Regarding the 112(b) rejections, Applicant’s arguments are found persuasive and those rejections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/             Examiner, Art Unit 3761